Citation Nr: 0740908	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-29 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a left knee injury.

2.  Entitlement to a disability rating in excess of 10 
percent for left knee degenerative joint disease.  

3.  Entitlement to a disability rating in excess of 10 
percent for chronic right knee strain.  

4.  Entitlement to a disability rating in excess of 10 
percent for right knee degenerative joint disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1980 and from April 1986 to June 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska.  The RO had denied service 
connection for low back disorder in November 2002, and that 
issue had been appealed.  In May 2005, the veteran testified 
before the undersigned Veterans Law Judge at a hearing held 
in Anchorage, Alaska.  

After the Board's November 2005 remand, the RO granted 
service connection for residuals of mild compression fracture 
T12 in June 2006 and for intervertebral disc syndrome 
associated with it in August 2007.  Accordingly, that appeal 
has been satisfied.  In August 2007, the RO/AMC granted 
service connection for left knee degenerative joint disease 
with a 10 percent rating effective from May 7, 2002, and 
service connection for right knee degenerative joint disease 
with a 10 percent rating effective from March 9, 2006.


FINDINGS OF FACT

1.  Residuals of a left knee injury are currently rated at 
the maximum 30 percent schedular rating under Diagnostic Code 
5257.

2.  Left knee degenerative joint disease is not manifested by 
limitation of flexion to 30 degrees.  

3.  Chronic right knee strain is not manifested by moderate 
recurrent subluxation or lateral instability.  

4.  Right knee degenerative joint disease is not manifested 
by limitation of flexion to 30 degrees.  
  
5.  The service-connected disabilities do not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of a left knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 
3.321, 4.71a, Diagnostic Code 5257 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for left knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for chronic right knee strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5257 (2007).

4.  The criteria for a disability rating in excess of 10 
percent for right knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§  3.321, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied.  All of the duty to 
notify except for what the evidence must show to establish 
entitlement was furnished in July 2002, and the November 2005 
letter supplied that notice.  The veteran was informed of the 
evidence required to substantiate the claims and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information, including that in the veteran's possession, to 
the AOJ.

While the veteran did not receive all necessary notice prior 
to the initial adjudication, the lack of such pre-decision 
notice is not prejudicial.  Notice was provided prior to the 
last RO adjudication in an August 2007 supplemental statement 
of the case.

The veteran was notified of effective dates for increased 
ratings and degrees of disability in August 2006.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While this 
was after the initial adjudication, it cured any notice and 
assistance deficiencies concerning effective date and degree 
of disability because the veteran was given an opportunity to 
submit evidence after it and there was a subsequent 
adjudication in the August 2007 supplemental statement of the 
case. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records, 
examined the veteran in 2002 and 2006, and obtained a private 
surgical report from Dr. McGuire from November 2005.  The 
veteran did not authorize VA to obtain any other reports from 
Dr. McGuire, even though VA notified him about this in 
September 2006, and so no other duties are owed concerning 
those records.  VA has satisfied its assistance duties.


Increased rating claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2007), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion. Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).


Residuals of left knee injury

In March 1991, the veteran was awarded service connection for 
post operative left knee injury with traumatic arthritis.  He 
was assigned a 20 percent disability rating under Diagnostic 
Code 5257.  In February 1999, the RO awarded a 30 percent 
rating for this disability under Diagnostic Code 5010-5257, 
on the basis of severe recurrent subluxation or lateral 
instability.  In August 2007, the RO awarded service 
connection for degenerative joint disease of the left knee 
and assigned a separate 10 percent rating under Diagnostic 
Code 5257-5010.  The selection of diagnostic codes by the RO 
is confusing.  However, it appears that the veteran has been 
assigned a 30 percent rating for recurrent subluxation or 
lateral instability of the left knee under Diagnostic Code 
5257, and a separate 10 percent rating for arthritis of the 
left knee under Diagnostic Code 5010.

Residuals of left knee injury are currently rated at the 
highest schedular rate under Diagnostic Code 5257, 30 
percent.  Accordingly, a higher rating under Diagnostic Code 
5257 cannot be assigned, even with consideration of 
38 C.F.R. §§ 4.40, 4.45 (2007) and the veteran's testimony 
about pain and swelling on use.  Johnston v. Brown, 10 Vet. 
App. 80, 84-85 (1997) (where maximum schedular rating is 
assigned under a Diagnostic Code, the provisions of 
38 C.F.R. §§ 4.40, 4.45 can not provide for a higher rating 
under that Code).  Additionally, Diagnostic Code 5257 is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

Left knee degenerative joint disease

The veteran's left knee flexed from 0 to 84 degrees actively 
and from 0 to 90 degrees passively on VA examination in 
September 2002, even though there was pain on pressure to the 
left patella, and clicking and crepitations in the upper 
medial knee.  On VA examination in March 2006, left knee 
range of motion was from 0 to 90 degrees.  Pain increased on 
repetitive motion, without a change in range of motion.  
There was no loss of strength or endurance.  This was after 
the private surgery by Dr. McGuire in 2005.  

Diagnostic Code 5010 indicates to rate traumatic arthritis as 
degenerative arthritis, and Diagnostic Code 5003 for 
degenerative arthritis indicates to rate it based on 
limitation of motion of the affected joint.  Under Diagnostic 
Code 5260, left knee flexion limited to 60 degrees warrants a 
0 percent rating.  Left knee flexion limited to 45 degrees 
warrants a 10 percent rating, and left knee flexion limited 
to 30 degrees warrants a 20 percent rating.  The veteran's 
left knee flexion does not nearly approximate limitation of 
flexion to 30 degrees, even when 38 C.F.R. §§ 4.40, 4.45 and 
the veteran's testimony about pain and swelling are 
considered.  The veteran walked with a limp on examination in 
2002 and had pain on examination in 2006.  However, the 2002 
examination revealed that the knee was normal appearing and 
that there was no edema, ecchymosis, or erythema, and the 
2006 examination indicates that there was no loss of strength 
or endurance and that the lower extremity musculature was 
equal bilaterally.  Pain increased on repetitive motion, but 
there was no change in range of motion.  See DeLuca v. Brown, 
8 Vet. App. 202, 207-08 (1995).  Limitation of flexion of the 
left knee does not meet the criteria for the assignment of a 
0 percent rating under Diagnostic Code 5260, and the current 
10 percent rating is assigned on the basis of painful motion.  
Therefore, a higher rating than 10 percent is not warranted.

A separation rating is not warranted for limitation of 
extension of the left knee, as the veteran has full extension 
to 0 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261; 
VAOGCPREC 9-04.  Additionally, to assign two, separate 
compensable ratings based on painful motion under two 
separate diagnostic codes (i.e., under Diagnostic Codes 5260 
and 5261) would be in violation of the rule of pyramiding.  
See 38 C.F.R. § 4.14.

Chronic right knee strain 

In February 1999, the RO awarded service connection for 
chronic right knee strain.  A noncompensable disability 
rating was assigned under Diagnostic Code 5257, for slight 
recurrent subluxation or lateral instability.  In November 
2002, the RO assigned a 10 percent rating for this condition 
under Diagnostic Code 5260, noting that it was previously 
rated under Diagnostic Code 5257.

In August 2007, the RO awarded service connection for 
degenerative joint disease of the right knee and assigned a 
separate 10 percent rating under Diagnostic Code 5260-5010.  
Again, the selection of diagnostic codes by the RO is 
confusing.  It appears that the August 14, 2007, rating sheet 
is in error, as the veteran cannot received two, separate 10 
percent ratings for his right knee under the same diagnostic 
code, i.e., Diagnostic Code 5260.  See 38 C.F.R. § 4.14.  
Therefore, it appears that the 10 percent rating for chronic 
right knee strain is assigned under Diagnostic Code 5257, as 
it had been previously rated, and that the RO failed to make 
this adjustment on the rating sheet.

A higher rating under Diagnostic Code 5257 is not warranted 
for right knee strain.  There have been no findings of 
recurrent subluxation or lateral instability of the right 
knee at any time.  On VA examination in March 2006, both knee 
joints were stable with negative anterior/posterior drawer 
sign and no significant lateral or medial laxity.  The DeLuca 
considerations do not apply to disabilities rated under 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996) (where a diagnostic code is not predicated on a 
limited range of motion alone, such as with Diagnostic Code 
5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply).


Right knee degenerative joint disease

This disability is rated as 10 percent disabling under 
Diagnostic Code 5260-5010.  Under Diagnostic Code 5260, 
flexion limited to 60 degrees warrants a 0 percent rating.  A 
10 percent rating is warranted for right knee limitation of 
flexion to 45 degrees, and a 20 percent rating is warranted 
for right knee limitation of flexion to 30 degrees.  On 
examination in 2002, the veteran's right knee flexion was 
"0-5" degrees actively and 0-115 degrees passively.  His 
right knee appeared normal and there was no edema, 
ecchymosis, or erythema.  The examiner stated that the 
veteran's right knee was normal on physical and X-ray exam.  
The veteran's right knee range of motion was from 0 to 135 
degrees on examination in March 2006.  Pain increased on 
repetitive motion, without a change in range of motion.  
There was no loss of strength or endurance.  X-rays revealed 
minor degenerative changes in the right knee.

The veteran's right knee flexion does not nearly approximate 
limitation of flexion to 30 degrees, even when the 
38 C.F.R. §§ 4.40, 4.45 are considered.  The veteran walked 
with a moderate limp on examination in 2002 and had pain on 
examination in 2006.  However, there appears to be a 
typographical error concerning the right knee active range of 
motion in the 2002 report, as the veteran's right knee 
appeared normal and there was no edema, ecchymosis, or 
erythema and he had only a moderate limp, and also because 
the examiner stated that his right knee was normal on 
physical examination and his right knee flexed to 115 degrees 
passively.  Also, there was no loss of strength or endurance 
and the lower extremities musculature was equal bilaterally 
on examination in 2006.  Pain increased on repetitive motion, 
but there was no change in range of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202, 207-08 (1995).  Limitation of flexion 
of the right knee does not meet the criteria for the 
assignment of a 0 percent rating under Diagnostic Code 5260, 
and the current 10 percent rating is assigned on the basis of 
painful motion.  Therefore, a higher rating than 10 percent 
is not warranted.

A separation rating is not warranted for limitation of 
extension of the right knee, as the veteran has full 
extension to 0 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261; VAOGCPREC 9-04.  Additionally, to assign two, 
separate compensable ratings based on painful motion under 
two separate diagnostic codes (i.e., under Diagnostic Codes 
5260 and 5261) would be in violation of the rule of 
pyramiding.  See 38 C.F.R. § 4.14.

Finally, a separate rating for degenerative joint disease of 
the right knee is not warranted prior to March 9, 2006, as 
there was no x-ray evidence of arthritis of the right knee 
prior to that time.  See VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).  X-rays of the right knee 
in September 2002 were negative, and arthritis was first 
shown on VA examination on March 9, 2006.

Extraschedular consideration

Under 38 C.F.R. § 3.321(b)(1) (2007), to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

After reviewing the record, the Board finds that there have 
not been frequent periods of hospitalization due to the 
disabilities at issue.  The Board also finds that there has 
not been marked interference with employment due to the 
disabilities at issue.  According to the September 2002 
examination, the veteran works as a training coordinator, and 
most of his work involves computers.  He occasionally has to 
go into the field, but almost always has a vehicle to use, so 
there is not much walking involved.  This is in contrast to 
and more probative than the veteran's December 2003 statement 
that his knee disabilities, combined with others, cause him 
to be unable to work.  As of the March 2006 examination, the 
veteran was still working.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

A disability rating in excess of 30 percent for residuals of 
a left knee injury is denied.

A disability rating in excess of 10 percent for left knee 
degenerative joint disease is denied.  

A disability rating in excess of 10 percent for chronic right 
knee strain is denied.  

A disability rating in excess of 10 percent for right knee 
degenerative joint disease  is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


